Citation Nr: 1706611	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  10-20 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for additional disability of the back, claimed as a result of VA in-patient psychiatric care in May 2005.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1976 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This matter was previously before the Board in May 2014 and October 2015, when it was remanded for further development.

The Veteran appeared at a hearing before the undersigned in September 2011.  A transcript of the hearing is of record.


FINDING OF FACT

VA negligence during the Veteran's in-patient psychiatric treatment in May 2005 resulted in additional disability of the back beyond her service-connected mechanical low back strain with osteoarthropathy and radiculopathy of the lower extremities, to include broad-base disc bulge at L4-5, S1 vertebrae with disc protrusion at L5-S1 vertebrae.


CONCLUSION OF LAW

The criteria for entitlement to benefits under 38 U.S.C.A. § 1151 for an additional disability of the back, to include broad-base disc bulge at L4-5, S1 vertebrae with disc protrusion at L5-S1 vertebrae, have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under certain circumstances, VA provides benefits for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.  See 38 U.S.C.A. § 1151.  For a claimant to qualify for such benefits, the additional disability must not be the result of the claimant's willful misconduct, and such disability must be caused by hospital care, medical or surgical treatment, or examination furnished to the claimant under any law administered by the Secretary, either by a Department employee or in a Department facility.  38 U.S.C.A. § 1151(a).  For a claimant to be entitled to benefits when additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be:  (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361.

To determine whether a claimant has additional disability, VA compares the claimant's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the claimant's condition after such care, treatment, or examination is completed.  38 C.F.R. § 3.361(b).

The proximate cause of disability or death is the action or event which directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a claimant's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the claimant's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the claimant's, or in appropriate cases, his representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, a December 2015 VA opinion indicates the Veteran has additional disability of the back beyond her service-connected mechanical low back strain with osteoarthropathy and radiculopathy of the lower extremities, to include broad-base disc bulge at L4-5, S1 vertebrae with disc protrusion at L5-S1 vertebrae, as result of a fall during VA in-patient psychiatric treatment in May 2005.  There is no indication this additional disability is the result of the Veteran's willful misconduct.  Thus, the threshold elements of a claim under 38 U.S.C.A. § 1151 have been met.  See Viegas v. Shinseki, 705 F.3d 1374, 1377 (Fed. Cir. 2013) (establishing a three-part test for a claim for benefits under 38 U.S.C.A. § 1151).

The record also establishes the proximate cause of the additional disability was VA negligence.  The Board notes the additional disability was incurred when the Veteran slipped exiting a shower and fell striking her head, neck, shoulder, and back on the floor.  An August 2014 VA opinion indicates VA's failure to post a warning, either written or verbal, regarding the slipperiness of the shower floor and the failure to provide support bars or other means of preventing slippage in the shower was a failure to exercise the degree of care that would be expected of a reasonable health care provider and thereby constituted negligence on VA's part.  The Board acknowledges the physician who provided the August 2014 opinion provided a subsequent opinion in January 2016 indicating that he was unable to comment on the standard of care without resorting to speculation.  Nevertheless, VA has essentially conceded negligence in this case as entitlement to benefits under 38 U.S.C.A. § 1151 has been granted for the neck and shoulder based on this same event.  Resolving reasonable doubt in the Veteran's favor, the Board finds the proximate cause of the additional back disability was negligence on VA's part.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In sum, the evidence of record indicates the Veteran has additional disability of the back, to include broad-base disc bulge at L4-5, S1 vertebrae with disc protrusion at L5-S1 vertebrae, that is the result of negligence during VA in-patient psychiatric treatment in May 2005.  As such, the elements of a claim under 38 U.S.C.A. § 1151 have been established, and entitlement to benefits under 38 U.S.C. § 1151 for an additional disability of the back, to include broad-base disc bulge at L4-5, S1 vertebrae with disc protrusion at L5-S1 vertebrae, is warranted.  See Viegas, 705 F.3d at 1377.

The Board notes the anti-pyramiding provisions of 38 C.F.R. § 4.14 (2016) may prevent the payment of additional compensation for the additional disability of the back, as the Veteran is currently compensated at the 40 percent rate for the previously service-connected back disability in addition to separate ratings for radiculopathy of the lower extremities.  Yet, this is a matter that must be adjudicated by the Agency of Original Jurisdiction in the first instance to ensure the Veteran is afforded the requisite due process.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003).


ORDER

Entitlement to benefits under 38 U.S.C. § 1151 for an additional disability of the back, to include broad-base disc bulge at L4-5, S1 vertebrae with disc protrusion at L5-S1 vertebrae, is granted.



____________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


